             Case 1:20-cv-00333 Document 1 Filed 03/13/20 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA,                            )
                                                     )
                      Plaintiff,                     )
                                                     )
       v.                                            )
                                                     )      Civil No.
Fifty Thousand One Hundred Dollars                   )
($50,100.00) in United States Currency,              )      JURY TRIAL REQUESTED
more or less, seized from Richard Jones,             )
                                                     )
                      Defendant in rem.              )
                                                     )

             VERIFIED COMPLAINT FOR FORFEITURE IN REM,
     FOR PROPERTY WITHIN THE UNITED STATES’ POSSESSION, CUSTODY
           OR CONTROL PURSUANT TO SUPPLEMENTAL RULE G

       Plaintiff, United States of America, brings this Complaint under Rule G(2) of the

Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions,

and alleges as follows:

                                   NATURE OF THE ACTION

       This is an action to forfeit and condemn to the use and benefit of the United States of

America the captioned defendant in rem, for violations of 21 U.S.C. § 881(a)(6).

                                   JURISDICTION AND VENUE

       The Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1345 and 1355.

Venue is proper in this district pursuant to 28 U.S.C. §§ 1395 and 1355(b)(1).

                                   THE DEFENDANT IN REM

       The defendant in rem is: Fifty Thousand One Hundred Dollars ($50,100.00) in U.S.

Currency, more or less, seized from Richard Jones. The defendant in rem is currently in the

custody of the United States Marshals Service.
              Case 1:20-cv-00333 Document 1 Filed 03/13/20 Page 2 of 9



                                              FACTS

         1. On August 7, 2019, the Nashua Police Department received a call from a concerned

citizen who saw an unconscious man in the driver’s seat of a car in the parking lot of Kohl’s

department store, located at 14 Gusabel Avenue, Nashua, New Hampshire. Upon arrival,

officers approached a vehicle parked across multiple marked parking spaces. Richard Jones

(“Jones”) was sitting in the driver’s seat with his head tilted back, and apparently sleeping. The

officers were able to wake Jones. Jones, 51 years old, resides in Medford, Massachusetts.

         2. While speaking with Jones, the officers saw a rubber, cylindrical container that is

commonly used to conceal drugs on Jones’ passenger seat. They asked Jones what was in the

container, and as he reached for it, brown powder spilled onto the car seat. Jones volunteered

that the powder was cocaine scrapings from a pipe. Jones said that he had removed the container

from his backpack when he took out money to pay for a meal.

         3. The officer received Jones’ written permission to search his backpack and the vehicle.

Inside the backpack, the officer found five stacks of $100 bills inside a blue canvas moneybag,

the defendant in rem $50,100, and a plastic container containing suspected marijuana. During a

search of the vehicle, officers found a digital scale and two glass pipes with scorch marks and

“Chore Boy” copper mesh stuffed inside them.       “Chore boy” is wire mesh used to clean drug

pipes.
Case 1:20-cv-00333 Document 1 Filed 03/13/20 Page 3 of 9




              Figure 1- backpack, moneybag and currency




              Figure 2 - scale, glass pipes, rubber container




                  Figure 3 - copper mesh "Chore Boy"
                Case 1:20-cv-00333 Document 1 Filed 03/13/20 Page 4 of 9



         4. When the officer asked Jones about the source of the currency, he said that he had

been saving money from 2009 until the present, he received approximately $800 per month on

disability, and he only paid approximately $87 for rent. Jones also said that he won $10,000.

         5. Jones gave the officers verbal consent to search his cell phone. The officers saw

numerous text message threads that appeared narcotics related. The text messages include these

samples:

                     On July 4, 2019 at 7:23 p.m., “Mark B” texted Jones a picture of a

         digital scale with a glassine baggie of white tightly packed powder.




                              Figure 4- text photo of digital scale, baggies and white powder

                  On July 22, 2019 at 6:12 pm, Gary texted Jones, “Yep for sure cuz its going to

         Rain . I owe you $280 now , will bring that. You have 20's 1 and strips 2 Right ?

         Thanks” At 6:13 pm, Jones replied, “Yes, I also have a check” At 6:14 pm, Gary

         replied, “Ok Didn't I just cash one for you ? Or was that from a week ago ? No biggie ,

         will use that $150 against new stuff .”




1
  20s and 30s are common references to the milligram dosage of prescription drugs. In this case, it most likely refers
to Adderall, a prescription drug classified as a Schedule II controlled substance with a high potential for abuse. The
drug is available in pill form, and as an extended-release capsule.
2
 Strips, sobos, sobs and subs are common references to Suboxone, a prescription drug classified as a Schedule III
controlled substance known to be a target for people who abuse prescription medicines. It is available in two forms:
pill and film.
     Case 1:20-cv-00333 Document 1 Filed 03/13/20 Page 5 of 9



       On July 23, 2019 at 4:07 pm, “Gary” texted Jones, “20 strips” At 6:12

pm, Jones texted “Gary,” “I’m in the alley waiting on you”

       On July 24, 2019, at 12:25 am, “Pussy” texted Jones, “Sobos” At 1:15

am, Jones replied, “I’ll be around quarter past 10 10:30 okay tied up right now”

       On July 27, 2019 at 2:48 am, “Gary” texted Jones, “Kevin said he will

take 30 I will take 30 Can you sell any to anyone else ? If not, I can buy more

later next week” At 2:51 am, “Gary” texted, “Fuck it get them will make it work

– Pauly G may want a few” At 2:55am, Jones texted “Gary,” “I F***** up the

30s he wants $8 a piece we have to tell everybody else a little bit more money I’m

going to take the hundred of them” At 2:57 am, “Gary” responded, “They are 20’s

? Of for sure – what $10 each ? or 11 for $100” At 3:14 am , Jones responded,

“these are all capsules you don’t mind right” At 3:16 am, Gary responded,

“Whats the difference ? Never saw capsules You know this dude legit ? Could be

anything in them .” At 3:18 am, Jones responded, “Never saw capsules in 30 mg

– only up to 25 But its fine”

       On July 27, 2019 at 6:35 pm, “Pussy” texted Jones, “Sobos”

       On July 29, 2019 at 3:30 am, Jones texted “Debbie W 912,” “By chance

are you up there and you want to make a couple dollars real quick”

       On July 29 at 2:12 pm , “Ron Papaleo” texted Jones, “What’s up dude any

news on them strips” At 3:51 pm, Jones replied, “Not yet when I do hear

something you’ll be the first to know”
               Case 1:20-cv-00333 Document 1 Filed 03/13/20 Page 6 of 9



                On August 2, 2019 at 10:28 a.m., “Pussy” texted Jones, “My peoples got

       16 sobs and 27 clonidine” At 11:24 p.m., “Pussy” texted Jones, “Don’t pull the

       money bag out with them in the car”

                On August 6, 2019, at 10:35 p.m., “Mark B” texted Jones, “60 subs and 60

       adds”

The officer asked Jones what the text message that said “60 subs and 60 adds” meant. Jones

answered, “60 Suboxone and 60 Adderall pills.”

       6. Jones voluntarily drove to the Nashua Police Department for an interview. During the

interview, Jones told the officers that he has been disabled since approximately 2000 as a result

of a heroin overdose that led to an infection in his spine, and that he consistently has money left

over from his disability checks after paying his bills and living expenses. Jones said that he won

$10,000 on a scratch ticket four years ago. He said that a friend claimed the money for him so

that he could avoid paying taxes on the winnings, and that the $10,000 was part of the total

currency found in his backpack. He also claimed that, years prior, a friend “Steve” gifted him

$5,000, which he never spent, and that $5,000 was part of the money found in the backpack.

       7. Jones said that he had traveled to Nashua to speak with his uncle regarding his ailing

mother. He said that he forgot to speak with his uncle about storing the cash at his residence.

       8. Jones said that he didn’t deposit the money in a bank account because the disabilities

act prohibits funds in excess of $2,000 from being maintained by a person receiving disability

insurance checks. In order to circumvent this rule and continue to receive the disability checks,

Jones keeps the money out of the bank. Jones also said that he keeps his money with him

because someone had stolen $15,000 from the safe in his apartment in recent months.

       9. The Medford Police Department has no report of a theft from Jones.
              Case 1:20-cv-00333 Document 1 Filed 03/13/20 Page 7 of 9



       10. Jones told the officer that he had been sober from opiates for 9 years before relapsing

the weekend of August 1, 2019. Jones said that he purchased $100 worth of crack cocaine in

Boston, Massachusetts, and that the residue and drug paraphernalia found in the vehicle was the

remainder of the crack cocaine purchased the previous week. Jones told the officers that he

gives his friends rides to Boston once or twice a month, but said that he wanted as little

information as possible from his friends regarding the purpose of these rides. Jones admitted that

his many of his friends either depend on narcotic drugs, or distribute drugs, but denied doing

either himself.

       11. Laboratory analysis of the brown powder inside the rubber case was positive for

crack cocaine.

                                  CLAIM FOR FORFEITURE

       12. The allegations contained in paragraphs 1 through 11 of this Verified Complaint for

Forfeiture in rem are incorporated by reference.

       13. Title 21, U.S.C. § 881(a)(6) subjects to forfeiture “all moneys … or other things of

value furnished or intended to be furnished by any person in exchange for a controlled substance

or … all proceeds traceable to such an exchange and all moneys … used or intended to be used

to facilitate any violation of” the Controlled Substances Act.

       14. The defendant in rem, Fifty Thousand One Hundred Dollars ($50,100.00) in U.S.

Currency, more or less, seized from Richard Jones, was furnished or intended to be furnished in

exchange for a controlled substance, in violation of the Controlled Substances Act, 21 U.S.C.

§ 801, et seq., or represents proceeds traceable to such exchanges, or money used or intended to

be used to facilitate violations of the Act. As a result, the defendant in rem is liable to
               Case 1:20-cv-00333 Document 1 Filed 03/13/20 Page 8 of 9



condemnation and forfeiture to the United States for its use in accordance with 21 U.S.C.

§ 881(a)(6).

        Therefore, the United States requests that:

        (a) the Clerk of Court issue a Warrant of Arrest in Rem, in the form submitted with this

        Verified Complaint, to the United States Marshal for the District of New Hampshire,

        commanding him to arrest the defendant in rem;

        (b) this matter be scheduled for a jury trial;

        (c) judgment be entered against the defendant in rem;

        (d) the defendant in rem be disposed of according to law; and

        (e) this Court grant the United States its costs and whatever other relief to which it may

be entitled.

                                                         Respectfully submitted,

                                                         SCOTT W. MURRAY
                                                         United States Attorney

Dated: March 13, 2020                            By: /s/ Robert J. Rabuck
                                                     Robert J. Rabuck
                                                     NH Bar # 2087
                                                     Assistant U.S. Attorney
                                                     District of New Hampshire
                                                     53 Pleasant Street
                                                     Concord, New Hampshire
                                                     603-225-1552
                                                     rob.rabuck@usdoj.gov
             Case 1:20-cv-00333 Document 1 Filed 03/13/20 Page 9 of 9



                                        VERIFICATION

        I, Richard Sprankle, being duly sworn, depose and say that I am a Task Force Officer
with the United States Department of Justice, Drug Enforcement Administration, and as such
have responsibility for the within action, that I have read the foregoing Verified Complaint for
Forfeiture in rem and know the contents therein, and that the same is true to the best of my
knowledge, information and belief.

        The sources of my information and the grounds of my belief are official records and files
of the United States and the State of New Hampshire, and information obtained by me and other
law enforcement officers during an investigation of alleged violations of the controlled
substances laws of the State of New Hampshire and of the United States.


                                                     /s/ Richard Sprankle
                                                     Richard Sprankle


STATE OF NEW HAMPSHIRE
COUNTY OF MERRIMACK

       Subscribed and sworn to before me this 13th day of March 2020.


                                                     /s/ Francine Doucette Conrad
                                                     Notary Public

       My commission expires: March 27, 2024
JS 44-A
                                         Case 1:20-cv-00333 Document 1-1 Filed 03/13/20 Page 1 of 2
JS 44 (Rev. 12/12)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                               DEFENDANTS
United States of America                                                                                      $50,100.00 in U.S. Currency, more or less, seized from Richard Jones


    (b) County of Residence of First Listed Plaintiff                                                           County of Residence of First Listed Defendant                Merrimack
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                          THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                     Attorneys (If Known)
United States Attorney's Office, 53 Pleasant Street, Concord, NH 03301
Robert J. Rabuck, AUSA (603) 225-1552


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                          III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                           (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                      PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                         Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                              of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                               Citizen of Another State         ’ 2         ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                  of Business In Another State

                                                                                                      Citizen or Subject of a          ’ 3         ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                        Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                     FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY              ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’   375 False Claims Act
’   120 Marine                       ’   310 Airplane                  ’ 365 Personal Injury -              of Property 21 USC 881           ’ 423 Withdrawal                   ’   400 State Reapportionment
’   130 Miller Act                   ’   315 Airplane Product                Product Liability        ’ 690 Other                                  28 USC 157                   ’   410 Antitrust
’   140 Negotiable Instrument                 Liability                ’ 367 Health Care/                                                                                       ’   430 Banks and Banking
’   150 Recovery of Overpayment      ’   320 Assault, Libel &                Pharmaceutical                                                    PROPERTY RIGHTS                  ’   450 Commerce
        & Enforcement of Judgment             Slander                        Personal Injury                                                 ’ 820 Copyrights                   ’   460 Deportation
’   151 Medicare Act                 ’   330 Federal Employers’              Product Liability                                               ’ 830 Patent                       ’   470 Racketeer Influenced and
’   152 Recovery of Defaulted                 Liability                ’ 368 Asbestos Personal                                               ’ 840 Trademark                            Corrupt Organizations
        Student Loans                ’   340 Marine                          Injury Product                                                                                     ’   480 Consumer Credit
        (Excludes Veterans)          ’   345 Marine Product                  Liability                              LABOR                        SOCIAL SECURITY                ’   490 Cable/Sat TV
’   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY             ’   710 Fair Labor Standards           ’   861 HIA (1395ff)               ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’   350 Motor Vehicle             ’ 370 Other Fraud                       Act                           ’   862 Black Lung (923)                   Exchange
’   160 Stockholders’ Suits          ’   355 Motor Vehicle             ’ 371 Truth in Lending         ’   720 Labor/Management               ’   863 DIWC/DIWW (405(g))         ’   890 Other Statutory Actions
’   190 Other Contract                       Product Liability         ’ 380 Other Personal                    Relations                     ’   864 SSID Title XVI             ’   891 Agricultural Acts
’   195 Contract Product Liability   ’   360 Other Personal                  Property Damage          ’   740 Railway Labor Act              ’   865 RSI (405(g))               ’   893 Environmental Matters
’   196 Franchise                            Injury                    ’ 385 Property Damage          ’   751 Family and Medical                                                ’   895 Freedom of Information
                                     ’   362 Personal Injury -               Product Liability                 Leave Act                                                                Act
                                             Medical Malpractice                                      ’   790 Other Labor Litigation                                            ’   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS             ’   791 Employee Retirement              FEDERAL TAX SUITS                ’   899 Administrative Procedure
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                        Income Security Act            ’ 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                          or Defendant)                       Agency Decision
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                                ’ 871 IRS—Third Party              ’   950 Constitutionality of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                                26 USC 7609                         State Statutes
’   245 Tort Product Liability               Accommodations           ’ 530 General
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                   IMMIGRATION
                                             Employment                 Other:                        ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other          ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                    Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from              ’ 4 Reinstated or       ’ 5 Transferred from               ’ 6 Multidistrict
    Proceeding               State Court                              Appellate Court                Reopened                Another District                   Litigation
                                                                                                                                 (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          21 U.S.C. § 881(a)(6)
VI. CAUSE OF ACTION Brief description of cause:
                                          Civil forfeiture of currency
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                   DEMAND $                                      CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                       JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
      IF ANY           (See instructions):
                                           JUDGE                                                                                                 DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
03/13/2020                                                              /s/ Robert J. Rabuck

VIX. JNL CONFLICT                                                                               Does JNL have a conflict presiding on this case?                                    Yes             No

                 Print                               Save As...                                                                                                                       Reset
JS 44 Reverse (Rev. 12/12)      Case 1:20-cv-00333 Document 1-1 Filed 03/13/20 Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the six boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407.
         When this box is checked, do not check (5) above.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
            Case 1:20-cv-00333 Document 1-2 Filed 03/13/20 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW HAMPSHIRE

United States of America,                            )
                                                     )
                       Plaintiff,                    )
                                                     )
       v.                                            )
                                                     )       Civil No.
Fifty Thousand One Hundred Dollars                   )
($50,100.00) in United States Currency,              )
more or less, seized from Richard Jones,             )
                                                     )
                       Defendant in rem.             )
                                                     )

                 SUMMONS AND WARRANT OF ARREST IN REM
            FOR ISSUANCE BY THE CLERK OF COURT FOR PROPERTY
        WITHIN THE UNITED STATES’ POSSESSION, CUSTODY OR CONTROL
                 PURSUANT TO SUPPLEMENTAL RULE G(3)(b)(I)

       To the United States Marshals Service (USMS), or any duly authorized Federal Law

Enforcement Officer for the District of New Hampshire:

       Pursuant to Rule G(3)(b)(i) of the Supplemental Rules for Certain Admiralty and

Maritime Claims, a Verified Complaint for Forfeiture in rem has been filed on March 13, 2020,

in the U.S. District Court for the District of New Hampshire, alleging that the defendant in rem,

Fifty Thousand One Hundred Dollars ($50,100.00) in U.S. Currency, more or less, seized from

Richard Jones, is subject to forfeiture to the United States pursuant to 21 U.S.C. § 881(a)(6).

       THEREFORE, YOU ARE COMMANDED to seize the captioned defendant in rem, and

use discretion and whatever means appropriate to protect and maintain the property pending the

outcome of this action;
            Case 1:20-cv-00333 Document 1-2 Filed 03/13/20 Page 2 of 3



       IT IS FURTHER ORDERED that the USMS shall maintain custody of the defendant in

rem until further order of this Court, and shall use his discretion and whatever means appropriate

to protect and maintain said defendant in rem;

       IT IS FURTHER ORDERED that the United States shall serve upon all potential

claimants to the defendant in rem, a copy of this Summons and Warrant of Arrest in rem, and the

Verified Complaint for Forfeiture in rem, in a manner consistent with the principles of service of

process in an action in rem under Supplemental Rule G and other Supplemental Rules for

Certain Admiralty and Maritime Claims and Title 18, United States Code, Section 983(a);

       IT IS FURTHER ORDERED that a return of this Summons and Warrant of Arrest in rem

shall be promptly made to the Court, identifying the individuals upon whom copies were served

and the manner employed; and

       IT IS FURTHER ORDERED that all persons claiming an interest in or right against the

defendant in rem shall file their verified claim within thirty-five (35) days after the date on which

they were sent the Notice of Complaint or the final publication of notice of the filing of the

Complaint, whichever is earlier, or within such additional time as the Court may allow, pursuant

to Title 18, United States Code, Section 983(a)(4) and Rule G(4)(b)(ii)(B) of the Supplemental

Rules for Certain Admiralty and Maritime Claims, and shall serve and file their answer to the

Complaint within twenty-one (21) days after the filing of their verified claim, pursuant to Rule

G(4)(b)(ii)( C) of the Supplemental Rules for Certain Admiralty and Maritime Claims, with the

Office of the Clerk, United States District Court for the District of New Hampshire, with a copy




                                                  2
            Case 1:20-cv-00333 Document 1-2 Filed 03/13/20 Page 3 of 3



sent to Assistant United States Attorney Robert J. Rabuck, United States Attorney's Office,

District of New Hampshire, 53 Pleasant Street, Concord, NH 03301.

Dated:
                                            ______________________________________
                                            DANIEL J. LYNCH, CLERK




                                                3
